DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 6/10/2022 has been entered.  Claims 1-7 and 9-20 remain pending in the present application. 
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  the limitations “a first sidewall extending from the base and a second sidewall extending form the base” in reference to the locking plate should be amended to read “a first sidewall extending from the base of the locking plate and a second sidewall extending from the base of the locking plate” since both the locking plate and the bracket frame include “bases.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Booth GB 2473492 (hereinafter Booth) in view of Stempel US 3765634 (hereinafter Stempel).
Re. Cl. 1, Booth discloses: A cable management system (Fig. 5) for mounting to a wire basket (see 100, Fig. 5), the cable management system comprising: a bracket frame (1, Fig. 1) having a base (10, Fig. 1) with a first end and a second end (see Fig. 1), a first sidewall (20, Fig. 1) extending from the base (see Fig. 1), and a second sidewall extending from the base (see 18, Fig., 1), the first side wall and the second wall each include notches for receiving wires of the wire basket (see 26 and 16, Fig. 1); and a locking plate (20, Fig. 1) secured to the bracket frame (see Fig. 1), the locking plate having a base with a first end and a second end (see Fig. 1), a fastener (220, Fig. 4); a cable cleat assembly (200, Fig. 5) having a through hole (see Fig. 5, Page 10, Lines 1-8, in this instance the cleat is the object discussed); wherein the base of the bracket frame has a through hole for receiving the fastener and the locking plate has a through hole for receiving the fastener (see Fig. 5, holes shown in Fig. 2 as 12 and 22); wherein the fastener secures the bracket frame, the locking plate, and the cable cleat assembly to the wire basket (see Fig. 5); and wherein the cable cleat assembly and the locking plate are secured such that rotation of the cable cleat assembly causes rotation of the locking plate through rotation of the fastener (see Fig. 4-5, due to the nut 240, by tightening 220 into 240 and thus securing the connection shown in Fig. 5, any rotation of the cleat 200 would cause rotation of the locking plate). 
Re. Cl. 10, Booth discloses: A cable management system (Fig. 5) comprising: a wire basket (100, Fig. 5) having a first plurality of cross wires disposed parallel to each other, a second plurality of cross wires disposed parallel to each other and perpendicular to the first plurality of cross wires (see Fig. 5), wherein the first plurality of cross wires and the second plurality of cross wires form a grid (see Fig. 5); a wire basket bracket (1, Fig. 1 and 5) secured to the wire basket (see Fig. 5), wherein the wire basket bracket comprising a bracket frame (10, Fig. 1) and a locking plate (20, Fig. 1); the bracket frame having a base with a first end and a second end (see Fig. 1), a first sidewall extending from the base (30, Fig. 1), and a second sidewall extending from the base (14, Fig. 1), the first side wall and the second wall each include notches for receiving cross wires of the wire basket (see 26 and 16, Fig. 1); and the locking plate having a base with a first end and a second end (see Fig. 1), a fastener (220, Fig. 4-5); a cable cleat assembly secured to the wire basket (200, Fig. 5); and 4wherein the fastener secures the bracket frame and the locking plate to the cable cleat assembly (see Fig. 5 and Page 10, Lines 1-8). 
Re. Cl. 11, Booth discloses: the first plurality of cross wires and the second plurality of cross wires form rectangular openings in the grid (see Fig. 5). 
Re. Cl. 18, Booth discloses: the base of the bracket frame having a through hole for receiving the fastener and the locking plate having a through hole for receiving the fastener, whereby the through hole in the bracket frame is aligned with the through hole in the locking plate (see 12 and 22, Fig. 2). 
Re. Cls. 1-7, 10, 12-17 and 20, Booth does not disclose a first sidewall extending from the base, and a second sidewall extending from the base; wherein the first sidewall of the bracket frame and the second sidewall of the bracket frame are positioned on the base of the locking plate with the notches positioned over the base of the locking plate for securing wires of the wire basket between the notches of the bracket frame and the base of the locking plate (Cls. 1 and 10); the bracket frame is U-shaped and the locking plate is U-shaped (Cls. 2 and 12); the base of the bracket frame is rectangular with a first longitudinal edge and a second longitudinal edge, the first sidewall of the bracket frame resides along the first longitudinal edge of the bracket frame and the second sidewall of the bracket frame resides along the second longitudinal edge of the bracket frame; and wherein the base of the locking plate is rectangular with a first longitudinal edge and a second longitudinal edge, the first sidewall of the locking plate resides along the first longitudinal edge of the locking plate and the second sidewall of the locking plate resides along the second longitudinal edge of the locking plate (Cls. 3 and 13), the first sidewall and the second sidewall of the bracket frame each include an interior side and an exterior side, the notches in the first sidewall of the bracket frame and the second sidewall of the bracket frame extend from the exterior side to the interior side of the first and second sidewalls of the bracket frame (Cls. 4 and 14); the notches are U- shaped for receiving parallel wires of the wire basket (Cls. 5 and 15); the notches formed in the first sidewall and the notches formed in the second sidewall are aligned with each other (Cls. 6 and 16); one notch of the notches is formed in the first and second sidewalls near the first end of the bracket frame and one notch of the notches is formed in the first and second sidewalls near the second end of the bracket frame (Cls. 7 and 17); or the locking plate passes through a rectangular opening in the grid while the notches in the bracket frame engage the first plurality of cross wires of the wire basket; and wherein the cable cleat assembly and the locking plate are rotated to an installed position with the cable cleat 6assembly positioned to receive cables running a length of the wire basket and the locking plate positioned parallel with the bracket frame (Cl. 20). Re. Cls. 1 and 10, Stempel discloses a wire grid mounting member (10, Fig. 1-2) comprising: a bracket frame (44, Fig.  3) having a base (48, Fig. 3-4) with a first end and a second end (see Fig. 3), a first sidewall (54, Fig. 3) extending from the base (see Fig. 3), and a second sidewall extending from the base (53, Fig. 3), the first side wall and the second wall each include notches (58, 60, 62, 64, Fig. 3) for receiving wires of a wire basket (see Fig. 3, the notches are capable of receiving appropriately sized/shaped wires); and a locking plate (46, Fig. 3) secured to the bracket frame (see Fig. 1-2) the locking plate having a base (48, Fig. 3) with a first end and a second end (see Fig. 3), a first sidewall extending from the base (54, Fig. 3), and a second sidewall extending from the base (53, Fig. 3); wherein the first sidewall of the bracket frame and the second sidewall of the bracket frame are positioned on the base of the locking plate (see Fig. 1-3, the sidewalls 53 and 54 of bracket frame 44 are positioned on the base 48 of locking plate 46 when the bracket frame 44 and locking plate 46 are secured together using the fastener 78; in other words since the bracket frame 44 is positioned on the locking plate 46, the sidewalls 53-54 of the bracket frame are on the base 48 of the locking plate 46)  with the notches positioned over the base of the locking plate (see Fig. 1-3, in a view where 44 is located on top of 46, the notches 58, 60, 62 and 64 on 44 are over the base 48 of 46) for securing wires of a wire basket between the notches of the bracket frame and the base of the locking plate (see Fig. 3, shown as wires 20, 24 are positioned between notches 58, 60, 62 and 64 on 44 and the base 48 of 46); a fastener (78, Fig. 2); whereby the base of the bracket has a through hole for receiving the fastener and the locking plate has a through hole for receiving the fastener (see through holes 80, Fig. 3), wherein the fastener secures the bracket frame, the locking plate and the cable cleat assembly to the wire basket (see Fig. 1-3, the fastener is capable of being used in the claimed intended use by tightening a cable cleat onto 10). Re. Cls. 2 and 12, Stempel discloses: the bracket frame is U-shaped and the locking plate is U-shaped (see Fig. 3, both 44 and 46 are U-shaped due to surfaces 48, 53 and 54). Re. Cls. 3 and 13, Stempel discloses: the base of the bracket frame is rectangular with a first longitudinal edge and a second longitudinal edge (see Fig. 3, longitudinal edges where 53 and 54 extend from base 48), the first sidewall of the bracket frame resides along the first longitudinal edge of the bracket frame and the second sidewall of the bracket frame resides along the second longitudinal edge of the bracket frame (see Fig. 3); and wherein the base of the locking plate is rectangular with a first longitudinal edge and a second longitudinal edge (see Fig. 3, longitudinal edges where 53 and 54 extend from base 48), the first sidewall of the locking plate resides along the first longitudinal edge of the locking plate and the second sidewall of the locking plate resides along the second longitudinal edge of the locking plate (see Fig. 3). Re. Cls. 4 and 14, Stempel discloses: the first sidewall and the second sidewall of the bracket frame each include an interior side and an exterior side (see Fig. 3), the notches in the first sidewall of the bracket frame and the second sidewall of the bracket frame extend from the exterior side to the interior side of the first and second sidewalls of the bracket frame (see Fig. 3). Re. Cls. 5 and 15, Stempel discloses: the notches are U-shaped for receiving parallel wires of the wire basket (see Fig. 3). Re. Cls. 6 and 16, Stempel discloses: the notches formed in the first sidewall and the notches formed in the second sidewall are aligned with each other (see Fig. 3). Re. Cls. 7 and 17, Stempel discloses: one notch of the notches is formed in the first and second sidewalls near the first end of the bracket frame and one notch of the notches is formed in the first and second sidewalls near the second end of the bracket frame (see Fig. 3, first and second ends being top and bottom as shown in Fig. 3). Re. Cl. 20, Stempel discloses: the locking plate passes through a rectangular opening in the grid while the notches in the bracket frame engage the first plurality of cross wires of the wire basket (see Fig. 3, pass through rectangular opening between 26s and engage first plurality of cross wires 20, 24); and wherein the cable cleat assembly and the locking plate are rotated to an installed position with the cable cleat assembly positioned to receive cables running a length of the wire basket and the locking plate positioned parallel with the bracket frame (see Fig. 2-3, it is the Examiner’s position that the limitation is an intended use recitation since the cable cleat is not positively recited and the locking plate is capable of being rotated so that it aligns with plate 44 and secures to the grid as shown in Fig. 2 using fastener 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the bracket frame and locking plate of Booth with the bracket frame and locking plate of Stempel since Stempel states that the configuration has a dual purpose of attaching objects to the wire members (e.g. bracket 16; Col. 3, Lines 33-38) and joining neighboring wire baskets together (Col. 2, Lines 5-8). Such a modification would prove to be useful since the management system could be used in various positions along a wire basket assembly, including joints between neighboring wire baskets.  
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Stempel as applied to claims 1-7, 10-18 and 20 above, and further in view of Bollinger US 3288192 (hereinafter Bollinger).
Re. Cls. 9 and 19, Booth in view of Stempel discloses the through hole is the bracket frame is circular (see 80, Fig. 3 in Stempel) but does not disclose that the through hole in the locking plate is rectangular, wherein the fastener has a rectangular shoulder and the rectangular shoulder fits within the rectangular through hole in the locking plate.  Bollinger discloses a fastener arrangement (Fig. 1-3) which includes a fastener (10, Fig. 1) which fits into a through hole in a locking plate (see 18 in 16, Fig. 1).  Re. Cls. 9 and 19, Bollinger discloses the through hole in the locking plate is rectangular (see 18, Fig. 1), wherein the fastener has a rectangular shoulder (14, Fig. 1-3) and the rectangular shoulder fits within the rectangular through hole in the locking plate (see Fig. 1; Col. 2, Lines 28-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener and the through hole in the locking plate of Stempel to be rectangular and include a rectangular shoulder as disclosed by Bollinger since Bollinger states that such a modification prevents rotation about the axis of the fastener (Col. 2, Lines 28-31).  Such a modification would prevent accidental loosening of the fastener during use.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cretella US 2020/0244055, Winn US 2015/0078809, Winn US 2006/0038091, Buenning US 6454487, and Engell US 9770138 disclose other known brackets for mounting to a wire grid which the Examiner presents for Applicant's consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632